Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-24-1994

United States of America v. Daddona
Precedential or Non-Precedential:

Docket 93-7338




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"United States of America v. Daddona" (1994). 1994 Decisions. Paper 122.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/122


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



           Nos. 93-7338, 93-7351, 93-7682/83 and 93-7725



                     UNITED STATES OF AMERICA

                                 v.

                     JOHN L. "JACK" DADDONA,
                         Appellant in Nos. 93-7338,
                         93-7683 and 93-7725

                     UNITED STATES OF AMERICA

                                 v.

                            SIDNEY COHEN,
                            Appellant in Nos. 93-7351 and
                            93-7682


Present:   Becker and Lewis, Circuit Judges, and Irenas, District
                Judge*

                              O R D E R

     It appearing that although it was the intention of the Court
to affirm the order appealed in No. 93-7682 in the opinion and
judgment entered August 17, 1993 in appeal Nos. 93-7338, 93-7351,
93-7683 and 93-7725, see slip opinion at 12 n.12, due to a
clerical error that docket number was not listed. It is hereby
O R D E R E D that the caption of the August 17, 1994 opinion and
judgment is amended to include docket No. 93-7682. It is further
O R D E R E D that the certified judgment in lieu of formal
mandate in No. 93-7682 shall issue forthwith.


                                By the Court,



                                       /s/ Joseph E. Irenas
                                          District Judge
Dated: September 29, 1994
     * Honorable Joseph E. Irenas, United States District Judge
for the District of New Jersey, sitting by designation.